Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al (US20150025855) in view of Exocad (“exocad Video Tutorial (basic): Custom Abutment Design”, 2017), Mangano et al ("A novel full-digital protocol (SCAN-PLAN-MAKE-DONE®) for the design and fabrication of implant-supported monolithic translucent zirconia crowns cemented on customized hybrid abutments: a retrospective clinical study on 25 patients." International Journal of Environmental Research and Public Health 16.3 (2019): 317), Organical (“Exocad 3D Printing Files”, 06/04/2019) further in view of ExocadBrochure (“The complete software solution for digital dentistry”, 2015).

Regarding Claim 1. Fisker teaches A method for producing an adaptive element for dental implantation (Fisker, abstract, the invention describes a method of virtually designing a customized healing abutment and a drill guide for a patient, where the method includes: obtaining a CT scan including at least part of the patient's jaw bone; virtually placing at least one implant relative to the jaw bone of the CT scan, such that a planned implant placement is defined; virtually designing: a drill guide for guiding the surgical drilling of a bore for the implant into the patient's jaw bone at the planned implant placement; and a customized healing abutment configured for shaping the soft tissue according to a target profile when arranged in the implant; where the design of the drill guide and of the customized healing abutment is at least partly based on the CT scan and on the planned implant placement.), comprising steps of:
creating, by a model creating equipment, a three-dimensional (3D) virtual model of a target tooth of a patient, the 3D virtual model including a crown part and a root part connected to the crown part (Fisker, [0320] FIG. 9 shows an example of a CT scan and a 3D surface scan, which are aligned.
[0321] In FIG. 9a) a CT scan 916 of a patient's set of teeth is shown. Teeth 912 are seen and the teeth roots 910 of the teeth are clearly seen in the CT scan.
[0322] In FIG. 9b) a 3D surface scan 917 of the patient's set of teeth is aligned relative to the CT scan 916 . The 3D surface scan provides information on the soft tissue 905, such as the gingiva around the teeth 912, which may not be derived from the CT scan.
[0339] FIG. 17 shows flowcharts of embodiments of the inventive method.
[0340] FIG.17a shows an embodiment 1760 where the drill guide and the customized healing abutment, are virtually designed based on aligned CT and 3D surface scans. The components are subsequently manufactured based on the designs using direct digital manufacture techniques. 
[0341] In step 1761 a CT scan comprising at least part of the patient's jaw bone is obtained. When the patient has teeth in his mouth, the CT scan may also comprise the teeth and their roots. The CT scan can be a Cone Beam CT (CBCT) scan obtained using e.g. the I-CAT Cone Beam CT scanner or the Galileos scanner manufactured by Sirona.);

Fisker fails to explicitly teach, however, Exocad teaches obtaining, by a processing device, a boundary curve between the crown part and the root part on the 3D virtual model (Exocad, the video describes how to use Exocad to quickly design a custom abutment.
Page 3-5, shows how to define emergence profile margin line, which is the top line of the abutment bottom. See page 8 for the final look of the finished 3D model of the abutment bottom.
The emergence profile margin line is the boundary curve between the crown part and the root part.
Fisker, [0293] In FIGS. 2a) and 2b) the boundary between the top part and the screw part of the customized healing abutment is indicated to be level with the gingiva, but it is understood that the customized healing abutment and gingiva may be in contact anywhere along the customized healing abutment.)
Fisker and Exocad are analogous art, because they both teach method of designing abutment for dental implantation. Exocad further teaches how to define the boundary curve for the abutment using Exocad software. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the dental abutment designing method (taught in Fisker), to further use the exocad software for the designing (taught in Exocad), so as to provide an easy and intuitive GUI for dental design.

The combination of Fisker and Exocad further teaches defining, by the processing device, a boundary plane on the root part of the 3D virtual model in a manner that the boundary plane is perpendicular to a vertical axis of the 3D virtual model and is spaced apart from the boundary curve (Exocad, page 4-7, the custom abutment bottom is indicated as sitting at the bottom of the hole formed by gingiva, right on top of the disk on the implantation. Therefore the bottom is on a plane perpendicular to the vertical axis of the implantation.
Further see page 8, the shape of the custom abutment bottom shapes like a bowl sitting on a disk of the implantation. With its upper border matching the boundary curve of the gingiva.
Therefore, the abutment bottom is on a boundary plane that is perpendicular to the vertical axis of the implantation, which is also the vertical axis of the 3D virtual model for the root.);

The combination of Fisker and Exocad fails to explicitly teach, however, Mangano teaches projecting, by the processing device, the boundary curve on the boundary plane in a direction parallel to the vertical axis (Mangano, abstract, the articles teaches a novel, full-digital protocol for the design and fabrication of implant-supported monolithic translucent zirconia crowns cemented on customized hybrid abutments. The full-digital protocol (SCAN-PLAN-MAKE-DONE®) consisted of 8 phases: (1) intraoral scan of the implant position with scanbody; (2) computer-assisted design (CAD) of the individual abutment (saved as “supplementary abutment design” in external folder) and temporary crown; (3) milling of the individual zirconia abutment and of the temporary polymethyl-methacrylate (PMMA) crown, with extraoral cementation of the zirconia abutment on the relative titanium bonding base, to generate an individual hybrid abutment; (4) clinical application of the individual hybrid abutment and cementation of the temporary PMMA crown; (5) two months later, intraoral scan of the individual hybrid abutment in position; (6) CAD of the final crown with margin line design
on the previously saved “supplementary abutment design”, superimposed on the second scan of the abutment in position; (7) milling of the final crown in monolithic translucent zirconia, sintering, and characterization; and (8) clinical application of the final crown.
Page 7, Figure 3. First CAD scene (PLAN1) with Exocad DentalCAD® (Darmstadt, Germany). (A) the individual hybrid abutment in position; (B) the individual hybrid abutment and the provisional crown in position; (C) bite registration; (D) in this case, the selected titanium base was a Multitech® straight (Leone implants, Florence, Italy); (E) the individual abutment has been modeled; (F) details of the assembly.
It is clear that in Figure 3, the individual hybrid abutment has shape of a cylinder which is formed by projecting the bottom line parallel to the vertical axis of the virtual model of root.);
Fisker, Exocad and Mangano are analogous art, because they all teach method of designing abutment for dental implantation. Mangano further teaches the design and formation of the hybrid abutment which attaches the crown. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the dental abutment designing method (taught in Fisker and Exocad), to further use Scan-plan-make-done digital protocol for design and fabricating of customized hybrid abutments (taught in Mangona), so as to provide a full-digital protocol for the design and fabrication of implant-supported crowns cemented on customized abutments (Mangano, abstract).

The combination of Fisker, Exocad and Mangano fails to explicitly teach, however, Organical and ExocadBrochure teaches generating, by the processing device, a tubular model having a predetermined thickness based on the boundary curve, a virtual surface connected from the boundary curve to the cutting plane, and the cutting plane; and 
producing, by a 3D forming equipment, the adaptive element according to the tubular model (Organical, the video describes how to use Exocad software to export a designed 3D dental model to a 3D printing file.
Page 1, an exemplary dental 3D model is created.
Page 2, the 3D model can be separated into 5 different sub-models.
Page 3-4, the orange sub-model is separated and viewed in different angles. It can be seen that the sub-model is a tubular structure and can be put on a printer.
Page 4, the finished model can be exported/saved to an stl file, which can be printed by 3D printer.
ExocadBrochure, the article describes Exocad as a software for digital dentistry design interface.
Page 9, exocad‘s model creator module helps you create physical models from intra-oral scan data or impression scans. Both the design of models with detachable segments (using premanufactured bases) and the design of monolithic models (where only the prepared die is removable) are supported. Hollow models allow extremely cost-efficient printing.
Organical and ExocadBrochure teach software exocad export the 3D model as stl for 3D printing. It is obvious to a person with ordinary skill in the art that for a hollow 3D model to be 3D printed, a basic/default thickness is needed.
Mangano, page 7, Figure 3. First CAD scene (PLAN1) with Exocad DentalCAD® (Darmstadt, Germany). (A) the individual hybrid abutment in position; (B) the individual hybrid abutment and the provisional crown in position; (C) bite registration; (D) in this case, the selected titanium base was a Multitech® straight (Leone implants, Florence, Italy); (E) the individual abutment has been modeled; (F) details of the assembly.
It is clear that in Figure 3, the individual hybrid abutment has shape of a cylinder which is formed by projecting the bottom line parallel to the vertical axis of the virtual model of root.)
Fisker, Exocad, Mangano, Organical and ExocadBrochure are analogous art, because they all teach method of designing abutment for dental implantation. Exocad, Organical and ExocadBrochure are all describing dentistry model designing using software exocad. Organical and ExocadBrochure further teaches how to segment a 3D model and export it as stl file for further 3D printing. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the dental abutment designing method (taught in Fisker, Exocad and mangano), to further use the exocad software for the designing, segmentation, exporting and 3D printing (taught in Organical and ExocadBrochure), so as to provide an easy and intuitive GUI for high precision dental professionals (ExocadBrochure, page 3).

Regarding Claim 2. The combination of Fisker, Exocad, Mangano, Organical and ExocadBrochure further teaches The method as claimed in Claim 1, wherein the step of defining a boundary plane includes:
defining, as the boundary plane, a plane that is parallel to and spaced apart by a predetermined distance (h) from a tangent line touching a reference point of the boundary curve and that is perpendicular to the vertical axis, wherein the reference point is an extremity of the boundary curve of the 3D virtual model (Mangano, page 10, Figure 10. Second CAD scene (PLAN2) with the design of the final restoration. (A) the margine line of the individual hybrid abutment is clearly visible, even if subgingival, and therefore automatically detected by the software; (B) the dental technician can always control the margin line and modify it.

    PNG
    media_image1.png
    426
    971
    media_image1.png
    Greyscale
).
The reasoning for combination of Fisker, Exocad, Mangano, Organical and ExocadBrochure is the same as described in Claim 1.

Regarding Claim 4. The combination of Fisker, Exocad, Mangano, Organical and ExocadBrochure further teaches The method as claimed in Claim 1, wherein the step of creating a 3D virtual model includes creating an initial 3D model of the target tooth based on images of the target tooth, and creating a mirrored copy of the initial 3D model to serve as the 3D virtual model (Fisker, [0094] It is an advantage to use the original shape of the tooth for designing the customized healing abutment, as the design of the customized healing abutment may be an offset or cutback from the original tooth shape, for example also if the final restoration is a copy of the original tooth, which the restoration is replacing. The shape of the original tooth may be derived or obtained from a scan of the tooth, such as 3D surface scan or a CT scan of the mouth if the tooth is still present, or from an older scan of the mouth or from a 2D image, such as a photograph.
Exocad, page 6, the copy tooth step allows you to use copies of existing teeth as library teeth or pre-op models.).
The reasoning for combination of Fisker, Exocad, Mangano, Organical and ExocadBrochure is the same as described in Claim 1.

Regarding Claim 5. The combination of Fisker, Exocad, Mangano, Organical and ExocadBrochure further teaches The method as claimed in Claim 1, wherein the step of creating a 3D virtual model includes obtaining images of a target tooth by a cone beam computed tomography (CBCT) system, and creating the 3D virtual model based on the images (Fisker, [0341] In step 1761 a CT scan comprising at least part of the patient's jaw bone is obtained. When the patient has teeth in his mouth, the CT scan may also comprise the teeth and their roots. The CT scan can be a Cone Beam CT (CBCT) scan obtained using e.g. the I-CAT Cone Beam CT scanner or the Galileos scanner manufactured by Sirona.).

Regarding Claim 6. The combination of Fisker, Exocad, Mangano, Organical and ExocadBrochure further teaches The method as claimed in Claim 1, wherein the step of creating a 3D virtual model includes capturing digital impressions and creating the 3D virtual model according to the digital impressions (Fisker, [0339] FIG. 17 shows flowcharts of embodiments of the inventive method.
[0340] FIG.17a shows an embodiment 1760 where the drill guide and the customized healing abutment, are virtually designed based on aligned CT and 3D surface scans. The components are subsequently manufactured based on the designs using direct digital manufacture techniques.
[0342) Optionally a 3D surface scan comprising teeth and soft tissue of the patient's mouth is also obtained in step 1762 using e.g. the TRIOS intraoral scanner manufactured by 3shape A/S. The obtained CT and 3D surface scans are then aligned in step 1763 using e.g. a computer implemented iterative closest point algorithm. The combination of the two scans provide a virtual representation of the patient's mouth with
even more information than the CT scan alone, such that e.g. the soft tissue can be represented with higher resolution and precision in the combined representation. This was also illustrated in FIG. 9).

Regarding Claim 8. The combination of Fisker, Exocad, Mangano, Organical and ExocadBrochure further teaches The method as claimed in Claim 1, wherein the step of producing the adaptive element includes producing the adaptive element using one of a 3D printer, a turning process machine, and a molding machine (Fisker, [0355] In step 1973, the drill guide and the customized healing abutment are manufactured based on the designs using e.g. 3D printer or a milling machine.).

Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al in view of Exocad, Mangano et al, Organical, ExocadBrochure further in view of Oh (KR1469833).

Regarding Claim 3. The combination of Fisker, Exocad, Mangano, Organical and ExocadBrochure fails to explicitly teach, however, Oh teaches The method as claimed in Claim 1, wherein the step of generating a tubular model is to generate the tubular model to have the predetermined thickness in a range of 0.8 mm to 1 mm (Oh, abstract, the invention describes a link for the dental implant. The link for the dental implant of the invention is formed with the pillar type in which the outer periphery is flat made and it is inserted in the insertion hole (11) of the fixture (10) in which the insertion hole (11) having the flat inner periphery is formed in the upper portion into
the downward and it is fixed and the fixture connection part (100): of the titanium material in which the lower part is blocked and upper portion of the fixture connect
ion part (100) is made of the fixture connection part (100) and integral titanium material and it is formed in upper part of the supporting part (200): in which the external diameter is formed than the fixture connection part (100) and supporting part (200) and upper portion are made of the titanium material made with the supporting part (200) into one body and with being inserted inside the cap (20) of the zirconia material which is comprised of order to be separably inserted and coupled, and implant (30) of the upper part it comprises the cap connection part (300) attached and fixed to the cap (20) into one body.
Page 9, par 1-2, the tailor-mode type abutment is made by zirconia which can increase the lifetime and avoid using expensive equipment such as CAM. Thickness of the zirconia abutment is reduced to 1.0mm. The structure does not include screw hole, so as to avoid the implant position and angle problem. The link reduces position deviation and avoids formation of a wave node in the cap.).
Fisker, Exocad, Mangano, Organical, ExocadBrochure and Oh are analogous art, because they all teach method of designing abutment for dental implantation. Exocad, Organical and ExocadBrochure are all describing dentistry model designing using software exocad and export it as stl file for further 3D printing. Oh further teaches using zirconia as abutment material with thickness of 1.0mm. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the dental abutment designing method (taught in Fisker, Exocad, Mangano, Organical and ExocadBrochure), to further use zirconia as abutment material with thickness of 1.0mm (taught in Oh), so as to increase lifetime of the dental abutment (Oh, page 9, par 1-2).

Claim 7 is similar in scope as Claim 3 and thus is rejected under same rationale.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al in view of Exocad, Mangano et al, Organical, ExocadBrochure further in view of Hochman et al (WO2013/112233).

Regarding Claim 9. The combination of Fisker, Exocad, Mangano, Organical and ExocadBrochure fails to explicitly teach, however, Hochman teaches A method for producing a dental abutment based on an adaptive element (Hochman, abstract, the invention describes a dental implant has a hollow shell with outer bio-compatible surface for engaging a soft tissue socket left in gingival tissue after a tooth has been extracted, to promote healing. The shell tapers outwardly from a first to a second perimeter, the second perimeter being asymmetrically scalloped with opposite distal and mesial peaks and opposite lingual and facial valleys between the peaks. A dental implant in the bone socket left after tooth extraction is rigidly connected to a temporary post, the temporary post extending in the shell. The shell engages against the soft tissue socket without gaps and without requiring alignment between the shell and implant axes.
[00116] With reference to Figs. 6 and 8, the method of the invention permits
immediate implant soft tissue abutment temporary placement at the time of tooth
extraction to re-establish an effective biologic-seal of the soft tissues to the surface of
the abutment or shell more effectively to its anatomic shape.
[00125] The abutment-temporary dental implant prosthesis is designed to be an
interim prosthesis that is fabricated chair-side and is customized to provide individua
unique tooth replacements. The temporary shell is designed from a series of elliptical
and asymmetric shapes that have an eccentric opening for access to accept a cylindrical component that is attached via a screw mounting to the dental implant.
The hollow shell is the adaptive element. The abutment temporary placement is used to produce dental abutment for mounting dental implant.
Fisker, [0282] FIG. 1b a flowchart of the method of virtually designing a customized healing abutment and a drill guide for a patient.) produced by the method of Claim 1, comprising:
interfacing a dental implant with a jawbone of the patient (Hochman, [00107], Fig. 1 illustrates a soft tissue preservation, dental implant arrangement that comprises a hollow shell 10 with an interior volume and a shell axis 12. The hollow shell 10 thus has an outer biocompatible surface for engaging a soft tissue socket that is left in gingival tissue after a tooth has been extracted from a bone or bony socket under the gingival tissue. Shell 10 has a first lower perimeter 16 adapted for placement toward the bone socket of a lower mandibular, tooth.
[00111] A dental implant 30 having an implant axis 32 is provided and is adapted for placement in the bone socket immediate after tooth extraction.);
mounting a temporary abutment on the dental implant interfaced with the jawbone of the patient (Hochman, [00112] A temporary post 40 is then rigidly connected to and is coaxial with the dental implant 30, for example, by using a screw 50 that is inserted into a central bore in the post 40 and screwed into a treaded bore in the top center of the implant 30.
Temporary post 40 is the temporary abutment.);
placing the adaptive element into a hole in gums of the patient where a to-be-treated tooth of the patient was originally embedded, to surround the temporary abutment that has been mounted on the dental implant interfaced with the jawbone of the patient (Hochman, [00111] A dental implant 30 having an implant axis 32 is provided and is adapted for placement in the bone socket immediate after tooth extraction.
Fisker, [0287] a customized healing abutment configured for shaping the soft tissue according to a target profile when arranged in the implant;),
filling up the space between the temporary abutment and the adaptive element with resin so as to integrate the temporary abutment and the adaptive
element to form an integrated body (Hochman, [00113] An initially fluid luting compound shown at 60 in Figs. 6 and 8, is filled into the interior volume between the shell 10 and the temporary post 40 and is allowed to set solid. Only then is the shell 10 fixed to the dental post 40 and implant 30,
[00194] The technique of connecting the shell 10 to the screw-post 40 can be performed with a variety of materials 60, in the preferred embodiment a cold-cure acrylic is used, in additional embodiments any number of polymerization materials can be used but not limited to composite, acrylic, resin , etc. The entire internal surface of the shell 10 is filled with luting compound as shown in Figs. 6 and 8, eliminating voids or gaps within the material.);
dismounting the integrated body from the dental implant (Hochman, [00198] After filling and reshaping of the shell 10 is completed it is removed from the implant by un-screwing the retaining screw 50.); and
producing the dental abutment based on the integrated body  (Hochman, 
[00116] With reference to Figs. 6 and 8, the method of the invention permits immediate implant soft tissue abutment temporary placement at the time of tooth extraction to re-establish an effective biologic-seal of the soft tissues to the surface of the abutment or shell more effectively to its anatomic shape.
[00120] The immediate implant soft tissue abutment temporary is a temporary
component that connects to the implant-platform (superior surface of the implant platform) at the bone crest 110 and extends to the level of the free-gingival margin of the soft tissue 108. It provides the necessary shape and adaptation to re-establish a
biologic-seal between the soft tissues and the surface of the temporary.
[00123] Additionally, the abutment-temporary design provides a single uniform
material within the soft tissue zone of the residual soft tissue socket that prevents a
micro- and macroscopic gap between dissimilar materials in the soft tissue gingival zone.
[00124] The abutment-temporary subgingival emergence profile provides an over contoured or under-contoured shape that is anatomical to compensate for the three
dimensional position of the underlying endosseous implant spatial position.
[00125] The abutment-temporary dental implant prosthesis is designed to be an interim prosthesis that is fabricated chair-side and is customized to provide individua unique tooth replacements. The temporary shell is designed from a series of elliptical
and asymmetric shapes that have an eccentric opening for access to accept a cylindrical component that is attached via a screw mounting to the dental implant.
Fisker, [0299] FIG. 4 shows an implant 404 in the jaw bone 411 of a patient. A final restoration 407 is attached to the implant 404 through an implant abutment 406. The implant abutment 406 may be customized like the healing abutment 401.).
Fisker, Exocad, Mangano, Organical, ExocadBrochure and Hochman are analogous art, because they all teach method of designing abutment for dental implantation. Exocad, Organical and ExocadBrochure are all describing dentistry model designing using software exocad and export it as stl file for further 3D printing. Fisker and Hochman both teach method of creating an integrated body fitting between the space of the tooth and the dental screw. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the dental abutment designing method (taught in Fisker, Exocad, Mangano, Organical and ExocadBrochure), to further use resin to create the dental implant abutment (taught in Hochman), so as to provide non-submerged and non-loaded dental implant healing method (Hochman, [0018-0019]).

Regarding Claim 10. The combination of Fisker, Exocad, Mangano, Organical, ExocadBrochure and Hochman further teaches The method as claimed in Claim 9, wherein the step of producing the dental abutment includes:
processing the integrated body to remove a stage between the adaptive element and the resin, so as to make the integrated body have a smooth outer
surface corresponding to the adaptive element and a part of the resin; and
producing the dental abutment based on the integrated body that has been processed (Hochman, [00198] After filling and reshaping of the shell 10 is completed it is removed from the implant by un-screwing the retaining screw 50. The abutment shell is then cleaned and inspected and all voids are filled and re-surfaced and cleaned as described above.
[00199] Placement of a standard cylindrical healing abutment is attached to the plate-form.
Organical, Page 4, the finished model can be exported/saved to an stl file, which can be printed by 3D printer.
Fisker, [0355] In step 1973, the drill guide and the customized healing abutment are manufactured based on the designs using e.g. 3D printer or a milling machine.).
The reasoning for combination of Fisker, Exocad, Mangano, Organical, ExocadBrochure and Hochman is the same as described in Claim 9.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/Primary Examiner, Art Unit 2611